



Exhibit 10.8
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT is made as of the 4th day of June, 2018, by and
between Pescadero Land Holdings, LLC, a Delaware limited liability company
("Seller"), and BCI IV Pescadero DC LP, a Delaware limited partnership
("Purchaser").


W I T N E S S E T H:


WHEREAS, Seller owns the industrial building known as "Tracy Pescadero
Distribution Center" and located at 1700 E. Pescadero Avenue in Tracy,
California; and


WHEREAS, Seller desires to sell its interest in such property and Purchaser
desires to purchase such interest from Seller on the terms and conditions set
forth below;


NOW THEREFORE, in consideration of the premises and the respective undertakings
of the parties hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, it is hereby
agreed:


SECTION 1. DEFINITIONS.


Wherever used in this Agreement, the words and phrases set forth below shall
have the meanings set forth below or in an Exhibit to this Agreement to which
reference is made, unless the context clearly requires otherwise.


A.    "Broker" shall mean CBRE, Inc.


B.    "Closing" means the closing at which Seller conveys title to the Project
to Purchaser and Purchaser pays Seller the purchase price described in Section 2
herein below.


C.    "Closing Date" means the date which is ten (10) days after the Due
Diligence Deadline, or such other date as shall otherwise be agreed upon by the
parties for the Closing; provided, however, Seller may extend the Closing Date
by up to ten (10) business days in order to satisfy the tenant estoppel
requirement set forth in Section 7(F) below and may extend the Closing Date as
provided in Section 7(H) below so long as (i) if Seller extends the Closing Date
as provided above, Purchaser is always provided with at least two (2) business
days to close after the foregoing conditions are satisfied; and (ii) the Closing
Date is in no event later than June 29, 2018.


D.    "Contracts" shall have the meaning set forth in Section 3(D) below.


E.    "DIA Credit" has the meaning set forth in Section 8(D)(7) below.


F.    "Due Diligence Deadline" means 5:00 p.m. Pacific Time on the date one (1)
business day following the mutual execution of this Agreement.


G.    "Earnest Money" shall have the meaning set forth in Section 2(A) below.


H.    "Excess TI Cost Reimbursement" shall have the meaning set forth in Section
2(D) below.


I.    "Improvements" means all buildings, structures, fixtures and other
improvements now or hereafter located or erected on the Land (other than any
trade fixtures owned by tenants).




 
1
 




--------------------------------------------------------------------------------




J.    "Land" means the real property described on Exhibit A, including all
adjacent roadways, rights-of-way and alleys to the extent Seller has an interest
therein, all oil, gas and other mineral rights and all easements and other
rights appurtenant to such real property.

K.    "Outstanding TI Work" shall have the meaning set forth in Section 2(C)
below.


L.    "Permitted Exceptions" means non-delinquent real property taxes on the
Project, the rights of tenants, as tenants only, under the Tenant Leases and any
other matters set forth on the Title Commitment and Survey (both as defined in
Section 7(A) below), which are approved or deemed approved by Purchaser as
provided in Paragraph 7(A) below.


M.    "Purchase Price" shall have the meaning set forth in Section 2(B) below.


N.    "Personal Property" means all tangible and intangible personal property
now or hereafter owned by Seller and used in connection with the operation of
the Project, including, without limitation, (i) all building and construction
materials, equipment, appliances, fixtures and machinery, (ii) all transferable
permits, licenses, certificates, approvals and other entitlements issued in
connection with the Project, (iii) all plans and specifications, operating
manuals, guaranties and warranties with respect to the Project, and (iv)
Seller's rights, if any, to use the trade name of the Project.


O.    "Project" means collectively the Land, the Improvements, the Personal
Property, the Tenant Leases and Seller's interest in the Contracts that are
assigned to Purchaser pursuant to the terms of this Agreement.


P.    "Survey" shall have the meaning set forth in Section 7(A) below.


Q.    "Tenant Leases" shall have the meaning set forth in Section 3(E) below.


R.    "TI Work Holdback" shall have the meaning set forth in Section 2(C) below.


S.    "Title Commitment" shall have the meaning set forth in Section 7(A) below.


T.    "Title Company" means First American Title Insurance Company, 1125 17th
Street, Suite 500, Denver, CO 80202, Attn: Karen Biggs.


SECTION 2. EARNEST MONEY; AGREEMENT TO SELL AND PURCHASE.


A.    Earnest Money.


Within two (2) business days following the mutual execution of this Agreement,
Purchaser shall deposit $1,375,000 (the "Earnest Money") with the Title Company;
and, if Purchaser fails to deposit the Earnest Money with the Title Company when
due hereunder, this Agreement shall be null and void. The Earnest Money shall be
held by the Title Company in accordance with the terms hereof and invested in a
money market account, and all interest earned on the Earnest Money shall be
added to and deemed a part of the Earnest Money. A portion of the Earnest Money
in the amount of $350,000 (the "Initial Non-Refundable Amount") shall be
non-refundable upon deposit with the Title Company and payable to Seller if this
Agreement is terminated for any reason except in the event Purchaser terminates
this Agreement (i) as a result of Seller's default hereunder, or (ii) as
follows: (a) in accordance with Section 7(A) below as a result of Purchaser's
objection to a title issue set forth in the Title Commitment (defined below)
that would have a material adverse impact on the value, ownership, use, leasing,
marketability or financeability of the Property as determined by Purchaser in
its commercially reasonable discretion; (b) in accordance with Section 7(B)
below as a result of Purchaser's objection to a material environmental condition
at the Project, which Seller is unwilling or unable to cure prior to Closing in
a manner


 
2
 




--------------------------------------------------------------------------------




acceptable to Purchaser in its commercially reasonable discretion; (c) in
accordance with Section 7(D) as a result of a casualty to the Project or portion
thereof; (d) in accordance with Section 7(E) as a result of a condemnation
proceeding which would result in the taking of the Project or any portion
thereof; or (e) in accordance with Section 7(F) as a result of the failure to
provide the "Required Pactra Estoppel". Except as provided above, the balance of
the Earnest Money (excluding the Initial Non-Refundable Amount) shall be
refunded to Purchaser if this Agreement is terminated prior to the expiration of
the Due Diligence Deadline. If the Closing does not occur hereunder for any
reason other than Purchaser's default hereunder, the balance of the Earnest
Money shall be refunded to Purchaser (provided that if the Closing does not
occur due to Seller's default, the entire Earnest Money shall be refunded to
Purchaser); and, if the Closing does not occur due to Purchaser's default
hereunder, the Earnest Money shall be paid to Seller as liquidated damages in
accordance with the terms of this Agreement. If the Closing occurs hereunder,
the Earnest Money shall be paid to Seller and credited against the Purchase
Price.


B.    Purchase and Sale.


On the Closing Date Seller shall convey the Project to Purchaser on the terms
and conditions set forth herein. On the Closing Date Purchaser shall accept
title to the Project from Seller on the terms and conditions set forth herein
and shall pay to Seller the purchase price ("Purchase Price") of FORTY-FIVE
MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($45,750,000.00),
subject to prorations and the "DIA Credit" as set forth below, by wire transfer
of immediately available funds.


C.
Outstanding TI Work



A portion of the Purchase Price in the amount of One Hundred Thirty-Five
Thousand Four Hundred Seventy-Three and 00/100 Dollars ($135,473.00) ("TI Work
Holdback") (subject to verification by Purchaser prior to the expiration of the
Due Diligence Deadline) will be placed in a joint order escrow with the Title
Company at Closing to insure completion by Seller of the outstanding tenant
improvement work described in Exhibit D-3 attached hereto, which needs to be
completed under the Tenant Lease with DHL (the "Outstanding TI Work"). Seller
will complete the Outstanding TI Work as soon as reasonably possible (but in no
event later than ninety (90) days following the Closing Date, subject to delays
caused by force majeure events), and the TI Work Holdback shall be released to
Seller upon Seller's delivery to Purchaser of all of the following: (1) the City
of Tracy's signed "Final Permit Card(s)" and a Certificate of Occupancy from the
City of Tracy for the DHL premises (Unit 102), (2) DHL's written acceptance of
the Outstanding TI Work as provided in its Tenant Estoppel Certificate (defined
below) (or if not confirmed in the Tenant Estoppel Certificate, in such other
form as is reasonably acceptable to Purchaser) and (3) the Architect of Record
(HPA)'s written confirmation (by email or otherwise) or Certificate of
Substantial Completion confirming that the Outstanding TI Work has been
completed.


D.
Excess TI Cost Reimbursement



As of the Closing Date, Seller will be due an "Excess TI Cost Reimbursement"
from DHL (including with respect to the Outstanding TI Work) pursuant to the
terms of its Tenant Lease. DHL's remaining Excess TI Cost Reimbursement is
estimated to be One Hundred Eleven Thousand Eight Hundred Forty-Three and 23/100
dollars ($111,843.23) as of the date hereof pursuant to the DHL Tenant
Improvement Project Cost, dated May 19, 2018, attached hereto as Exhibit K. Such
amount shall be updated five (5) days prior to the Close Date; and Seller shall
use reasonable efforts to have DHL acknowledged such Excess TI Cost
Reimbursement in writing, either in the Tenant Estoppel Certificate or
otherwise. PACTRA has paid its Excess TI Reimbursement in full. Purchaser has no
claim as to any Excess TI Cost Reimbursement from either DHL or PACTRA, and
Seller reserves its rights to such Excess TI Cost Reimbursements. Seller will
have the right to collect the Excess TI Cost Reimbursement from DHL after
Closing to the extent the Excess TI Cost Reimbursement from DHL has not been
paid as of the Closing Date; provided that in no event shall Seller be permitted
to take any action to dispossess a Tenant of possession.




 
3
 




--------------------------------------------------------------------------------




E. DIA Escrow


One Hundred Sixty-Four Thousand One Hundred Sixty-Nine Dollars ($164,169.00)
(the "DIA Escrow") of the Purchase Price will be deposited into a joint order
escrow with the Title Company at Closing. These funds are comprised of $21,850
for the estimated current cost to complete the Emergency Vehicle Access (EVA)
improvements and the amount of $142,319 for the estimated current cost to
complete the Bio-Retention Basin improvements pursuant to the letter from Kier &
Wright Civil Engineers & Surveyors, Inc ("K&W"), dated April 20, 2018, a copy of
which is attached hereto as Exhibit J. The $164,169 is K&W's estimate of the
work required under the DIA. Purchaser acknowledges, however, that the actual
cost of the work may vary; and Seller does not represent or warrant that this
estimate will be the final cost of the work. The DIA Escrow will be deemed to
have completely satisfied Seller's obligations under the DIA, and Purchaser
shall be responsible for all of Seller's obligations under the DIA from and
after the Closing. The DIA Escrow shall be immediately released to Purchaser
when Purchaser has replaced the Landscape Bond and DIA Bond as described in
Section 8(C)(2)(f) below.


F.
Independent Contract Consideration.



A portion of the Earnest Money equal to ONE HUNDRED AND N0/100ths DOLLARS
($100.00), which amount Seller and Purchaser agree has been bargained for as
consideration for Seller's execution and delivery of this Agreement and
Purchaser's right to inspect the Project pursuant hereto shall, notwithstanding
anything to the contrary herein, be deemed non-refundable under all
circumstances.


SECTION 3. REPRESENTATIONS AND WARRANTIES BY SELLER.


Seller hereby represents and warrants to Purchaser as of the date hereof and as
of the Closing as follows:


A.    Due Organization.


Seller is a limited liability company, duly organized and validly existing under
the laws of the State of Delaware and qualified to do business in the State of
California; Seller has full power and authority, and is duly authorized, to
execute, enter into, deliver and perform this Agreement and its obligations
hereunder.


B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Seller pursuant hereto have been or (if and when
executed) will be duly executed and delivered by Seller, and are or will be
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms. No consents and permissions are required to be
obtained by Seller for the execution and performance of this Agreement and the
other documents to be executed by Seller hereunder. The consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Seller is a party or by which
it is bound, or any order, rule or regulation of any court or of any federal or
state regulatory body or any administrative agency or any other governmental
body having jurisdiction over Seller or the Project.


C.    No Proceedings.


Except as set forth in Exhibit B and except for matters covered by insurance
(which matters are also described in Exhibit B), Seller has not received any
written notice that there is currently pending any action, suit or proceeding,
including condemnation, eminent domain or similar proceedings, before any court
or governmental agency or body against Seller or the Project which might have
any material adverse result to the Project. Without limiting the generality of
the foregoing, Seller has not received any written notices from any governmental
entities of violations or alleged violations of any laws, rules, regulations or
codes, including environmental laws and


 
4
 




--------------------------------------------------------------------------------




building codes, with respect to the Project which have not been corrected to the
satisfaction of the governmental agency issuing such notices.
D.    Contracts.


Attached hereto as Exhibit C is a list of all contracts or agreements to which
Seller is a party for the providing of services to the Project and the leasing
of equipment for the Project (which contracts and agreements, together with the
contracts and agreements entered into with respect to the Project after the date
hereof pursuant to Section 5 below, are herein referred to collectively as the
"Contracts"). Seller has made true, correct and complete copies of the Contracts
available to Purchaser on the due diligence website created for this
transaction. Except as set forth on such Exhibit, to Seller's actual knowledge,
all of the Contracts are in full force and effect and free from default.
E.
Tenant Leases.



Attached hereto as Exhibit D-1 is a list of all leases and any other licenses
and occupancy agreements pursuant to which any person occupies, or has the right
to occupy, space in the Project (which leases, agreements and other documents,
together with the lease documents entered into with respect to the Project after
the date hereof pursuant to Section 5 below, are herein referred to collectively
as the "Tenant Leases"). Exhibit D-1 also includes a list of all security
deposits currently being held by Seller in connection with the Tenant Leases.
Seller has made true, correct and complete copies of the Tenant Leases available
to Purchaser on the due diligence website created for this transaction. Except
for the Tenant Leases, there are no other leases or other occupancy agreements
affecting the Project. Seller has not granted any party any option to purchase
the Project, rights of first refusal to purchase the Project or, except as set
forth in the Tenants Leases, any licenses or other similar agreement with
respect to the Project. To Seller's actual knowledge, except as shown on Exhibit
D-2 attached hereto, there are no defaults under any of the Tenant Leases and
the Tenant Leases are in full force and effect. There are no brokerage
commissions or fees due now or payable in the future in connection with the
Tenant Leases except for brokerage commissions that may be due Cushman &
Wakefield U.S., Inc. (C&W) for lease renewals pursuant to that certain
Commission Agreement for Lease, signed by Seller on December 8, 2017, and by C&W
on December 27, 2017 (the "C&W Commission Agreement"); and, except for the
Outstanding TI Work, all tenant improvement costs and work applicable to the
current term and space covered by the Tenant Leases have been paid completed and
paid in full.


F.
ERISA.



Seller is not and is not acting on behalf of an "employee benefit plan" within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, a "plan" within the meaning of Section 4975 of the Internal
Revenue Code of 1986, as amended, or an entity deemed to hold "plan assets"
within the meaning of 29 C.F.R. § 2510.3-101 of any such employee benefit plan
or plans.


G.
OFAC



Seller is currently in compliance with, and shall at all times during the term
of this Agreement (including any extension thereof) remain in compliance with,
the regulations of the Office of Foreign Asset Control of the Department of the
Treasury (including those named on its Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto ("OFAC").


H.
Taxes and Special Assessments.



 
5
 




--------------------------------------------------------------------------------






Seller has not submitted an application for the creation of any special taxing
district affecting the Project, or annexation thereby, or inclusion therein. To
Seller's knowledge, Seller has not received written notice that any governmental
or quasi-governmental agency or authority intends to impose or increase any
special or other assessment against the Project, or any part thereof, including
assessments attributable to revaluations of the Project. There is no ongoing
appeal with respect to taxes or special assessments on the Project for any year,
and any consultants engaged to perform work with respect to appeals of taxes or
special assessments on the Project have been paid in full.


I.
Employees.



There are no employees of Seller employed in connection with the use,
management, maintenance or operation of the Project whose employment will
continue after the Closing Date. There is no bargaining unit or union contract
relating to any employees of Seller.


J.
No Bankruptcy.



No petition in bankruptcy (voluntary or otherwise), attachment, execution
proceeding, assignment for the benefit of creditors, or petition seeking
reorganization or insolvency, arrangement or other action or proceeding under
federal or state bankruptcy law is pending against or contemplated (or, to
Seller's Knowledge, threatened) by or against Seller or any general partner or
managing member of Seller.


K.
Governmental Agreements.



To Seller’s actual knowledge, in connection with Seller's development of the
Project, Seller did not execute any material agreements with the City of Tracy
that will continue to have ongoing obligations on Purchaser after Closing except
for (i) City of Tracy Agreement for Maintenance of Landscape and Irrigation
Improvements dated March __, 2016 ("Landscape Maintenance Agreement"); (ii) the
various documents recorded in the County of San Joaquin real estate records,
including the City of Tracy Deferred Improvement Agreement recorded April 9,
2018 as Instrument No. 2018-039087; and (iii) the City of Tracy “Conditions of
Approval (or “COA”) for the Project, dated November 30, 2015, together with the
City’s “Determination of the Development Services Director”, which are attached
hereto as Exhibit L and which contain obligations the Purchaser will be
obligated to fulfill as owner of the Project after Closing.


L.
Limitations on Representations and Warranties.



As used herein, the term "Seller's actual knowledge" means the conscious
knowledge of Greg Thurman (the lead developer for the Project); and such person
shall not have any personal liability or be obligated to perform any due
diligence investigations in connection with making any representations or
warranties herein. Except for the representations and warranties set forth in
Subsections 3(A) and 3(B) above which shall survive the Closing indefinitely,
all representations and warranties of Seller in this Agreement shall terminate
180 days after the Closing and Seller shall have no liability thereafter with
respect to such representations and warranties except to the extent Purchaser
has filed a lawsuit against Seller during such 180-day period for breach of any
representation or warranty. If Purchaser has actual knowledge (defined as the
actual knowledge of Sara Butz (as opposed to constructive or imputed knowledge),
which individual shall have no personal liability) at Closing or receives any
written information from Seller at least five (5) business days prior to Closing
(or Purchaser obtains its own written information prior to the Closing) which
indicates that any of Seller's representations or warranties in this Agreement
are not true as of the Closing and Purchaser elects nonetheless to proceed with
the Closing, Purchaser shall be deemed to have waived any claim for breach of
such representation or warranty. In addition, Seller shall be relieved of any
liability for the representations and warranties contained in Paragraph 3(E)
with respect to any


 
6
 




--------------------------------------------------------------------------------




Tenant Lease to the extent Purchaser has received and approved an estoppel
certificate covering the matters set forth in Paragraph 3(E) from the party who
is the tenant under such Tenant Lease.


M.
Disclaimer.



EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS
EXECUTED BY SELLER, PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR PHYSICAL CONDITION OF THE PROJECT, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROJECT, (C) THE
SUITABILITY OF THE PROJECT FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROJECT OR
ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROJECT,
(F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED
INTO THE PROJECT, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROJECT, OR (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR
LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE
EXISTENCE IN OR ON THE PROJECT OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER
WITH RESPECT TO THE PROJECT. THE FOREGOING RELEASE SHALL NOT EXTEND TO, AND
SHALL EXPRESSLY EXCLUDE, CLAIMS ARISING FROM (I) SELLER'S BREACH OF THE EXPRESS
REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS (INCLUDING INDEMNITY
OBLIGATIONS) UNDER THIS AGREEMENT AND SELLER'S CLOSING DOCUMENTS WHICH EXPRESSLY
SURVIVE THE CLOSING. THE FOREGOING RELEASE SHALL ALSO IN NO EVENT BE DEEMED TO
ESTABLISH ANY OBLIGATION OR IMPLIED OBLIGATION FOR PURCHASER TO INDEMNIFY SELLER
WITH RESPECT TO THE AFOREMENTIONED RELEASED MATTERS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON THE CLOSING, PURCHASER HEREBY WAIVES ANY RIGHT
TO MAKE ANY CLAIM BASED ON ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION,
ANY RIGHT TO MAKE ANY CLAIM AGAINST SELLER BASED ON THE VIOLATION OF ANY
ENVIRONMENTAL LAWS. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS
AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF PURCHASER ACKNOWLEDGES THAT NO
PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR
PROMISE REGARDING THE PROJECT OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO
SUCH REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY,
MADE BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON
SELLER UNLESS EXPRESSLY SET FORTH HEREIN. PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROJECT, PURCHASER
IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROJECT AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, AND AGREES TO ACCEPT THE PROJECT AT THE CLOSING AND WAIVE ALL
OBJECTIONS OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR
CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROJECT OR TO ANY
HAZARDOUS MATERIALS ON THE PROJECT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION
PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROJECT WAS OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE


 
7
 




--------------------------------------------------------------------------------




ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENT, REPRESENTATION OR INFORMATION PERTAINING TO THE
PROJECT, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER,
CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENT EXECUTED BY SELLER, PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
SALE OF THE PROJECT AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS" CONDITION AND
BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS
BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROJECT IS SOLD BY
SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING. THE PROVISIONS OF
THIS SUBSECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION HEREOF.
  
In connection with the releases set forth above, Purchaser, on behalf of itself,
its affiliated successors, assigns and affiliated successors-in-interest, waives
the benefit of California Civil Code Section 1542, which provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."


Initials of Purchaser:                Initials of Seller:


/s/ J.R.W                    /s/ W.C.T     




SECTION 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER.


Purchaser hereby represents and warrants to Seller as of the date hereof as
follows:


A.    Due Organization.


Purchaser is a limited liability company organized, validly existing and in good
standing under the laws of the State of Delaware. Subject to the provisions in
Section 4B below, Purchaser has full power and authority, and is duly
authorized, to execute, enter into, deliver and perform this Agreement and its
obligations hereunder.


B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Purchaser pursuant hereto have been or (if and when
executed) will be duly executed and delivered by Purchaser, and are or will be
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their terms. Except as provided below, no consents and
permissions are required to be obtained by Purchaser for the execution and
performance of this Agreement and the other documents to be executed by
Purchaser hereunder. Notwithstanding anything to the contrary set forth above,
Purchaser will require approval of its board of directors in order to consummate
the acquisition of the Project; provided, however, if Purchaser waives it right
to terminate this Agreement on or before the expiration of the Due Diligence
Deadline, Purchaser shall be deemed to have obtained such approval. The
consummation of the transactions contemplated herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any agreement or document to which Purchaser is a
party or by which it is bound, or any order, rule or regulation


 
8
 




--------------------------------------------------------------------------------




of any court or of any federal or state regulatory body or any administrative
agency or any other governmental body having jurisdiction over Purchaser.


C.    No Proceedings.


Purchaser has not received any written notice that there is currently pending
any proceedings, legal, equitable or otherwise, against Purchaser which would
affect its ability to perform its obligations hereunder.


D.    ERISA.


Purchaser is not and is not acting on behalf of an "employee benefit plan"
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, a "plan" within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended, or an entity deemed to hold "plan
assets" within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.


E.    OFAC


Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of the OFAC.


F.    Limitations on Representations and Warranties.


As used herein, the term "Purchaser's actual knowledge" means the conscious
knowledge of Sara Butz, and such person shall not have any personal liability or
be obligated to perform any due diligence investigations in connection with
making any representations or warranties herein. All representations and
warranties of Purchaser in this Agreement shall survive the Closing
indefinitely.


SECTION 5. OPERATION OF THE PROJECT PRIOR TO CLOSING AND POST-CLOSING LANDSCAPE
OBLIGATION.


Seller agrees to do all of the following, from and after the date hereof and
prior to the Closing:


(A)    Operate and maintain the Project in the same manner as it is currently
being operated and shall, subject to damage, destruction or loss to the Project
in which event Purchaser shall have the rights set forth in Section 7(D) below,
cause the Project to be, on the Closing Date, in the same condition as exists as
of the date of this Agreement (normal wear and tear excepted).


(B)     Maintain, or cause to be maintained, all existing insurance carried by
Seller on the Improvements.


(C)    Without the prior written consent of Purchaser (except in the case of
emergencies and except for tenant improvements required or permitted under the
Tenant Leases), not make, or obligate itself to make, any material alterations
or modifications to the Project.


(D)    After the date which is two (2) business days prior to the expiration of
the Due Diligence Deadline, not enter into any new agreements affecting the
Project which would survive the Closing, including any leases or contracts, and
not make any modifications or amendments to any agreements affecting the Project
which would survive the Closing, without the prior written consent of Purchaser
(which consent Purchaser may withhold in its sole discretion); provided,
however, Seller shall not be obligated to obtain Purchaser's consent for any
agreements or modifications which can be terminated on not more than 30 days'
notice without the payment of any premium or penalty. At least two (2) business


 
9
 




--------------------------------------------------------------------------------




days prior to the expiration of the Due Diligence Deadline, Seller shall give
Purchaser written notice of such agreements (if any) which Seller shall be
entering into prior to the expiration of the Due Diligence Deadline.


(E)    On or prior to Closing, terminate all property management agreements and,
subject to the immediately following sentence, terminate all Contracts which
Purchaser has elected not to assume by delivery of written notice to Seller on
or before the Due Diligence Deadline. Promptly after the Due Diligence Deadline,
Seller shall send notice terminating any Contract which Purchaser does not want
to assume; and, as for any Contract (other than any property management
agreement) terminated by Seller where the termination will not be effective
until after Closing, Purchaser shall assume such Contracts, and shall be
responsible for any normal charges payable under such Contract, but in each case
only for the period from and after the Closing Date through the effective date
of such termination.


(F)    As an obligation that will survive the Closing, Seller will agree to use
reasonable good faith efforts to confirm the initial landscape improvement
acceptance date by the City of Tracy (“Acceptance Date”) under the Landscape
Maintenance Agreement, such date being the date which the City of Tracy
acknowledges as the commencement date of the two (2) year period under the
Landscape Maintenance Agreement, during which the LMA Bond must be maintained.
Seller will deliver City’s written confirmation to Purchaser, which may be in
the form of an email, letter, signed permit card, notice or other City of Tracy
format (“City’s Acceptance Date Confirmation”). Seller will have a period of six
(6) months following the Closing (“Acceptance Date Confirmation Period”) to
deliver the City’s Acceptance Date Confirmation to Purchaser. Should the City of
Tracy require an inspection of the Project as a condition to such acceptance and
should the City of Tracy require corrective work as a condition to the City of
Tracy’s acceptance of the Project’s landscape improvements (“Corrective Work”)
during the Acceptance Date Confirmation Period, Seller will be solely
responsible for contracting with the appropriate contractor(s) to complete the
Corrective Work at Seller’s sole cost and expense up to a maximum amount of
$200,000, with the Purchaser responsible for any such cost and expense in excess
of such amount; provided, however, Purchaser will be responsible for maintaining
the Project in a first-class manner throughout the Acceptance Date Confirmation
Period, consistent with the requirements of the Landscape Maintenance Agreement.
Should the City of Tracy find deficiencies related to poor maintenance of the
Project’s landscaping which are not related to the original installation thereof
(for example, dead or dying plants, broken or malfunction irrigation systems),
Purchaser will be solely responsible for curing such deficiencies at its
expense. Upon receipt of the City’s Acceptance Date Confirmation, Seller’s
obligations under this Section 5(F) will terminate and Seller will have no
further obligations under this Section 5(F). If Seller is unable to obtain the
City’s Acceptance Date Confirmation within the Acceptance Date Confirmation
Period, Seller shall have no further obligation with respect to the Landscape
Maintenance Agreement or the landscaping at the Project; and the Purchaser shall
thereafter be solely responsible with respect thereto.


SECTION 6. ACCESS TO THE PROJECT.


Purchaser has entered into an Access Agreement, dated April 24, 2018, for the
benefit of Seller (the "Access Agreement"); and Purchaser's obligations under
the Access Agreement shall survive the execution of this Agreement and the
Closing or termination of this Agreement.


SECTION 7. CONDITIONS TO CLOSING.


In addition to the conditions provided in other provisions of this Agreement,
the parties' obligations to perform their undertakings provided in this
Agreement, are each conditioned on the fulfillment of each of the following
which is a condition to such party's obligation to perform hereunder (subject to
such party's waiver in strict accordance with Section 9 below):     


 
10
 




--------------------------------------------------------------------------------






(A)    Purchaser has obtained a current title insurance commitment from the
Title Company for the Project (the "Title Commitment"); and, as soon as
reasonably possible, Purchaser shall also obtain a current survey of the Project
(the "Survey"). Purchaser previously delivered written notice dated May 14, 2018
("Purchaser's Title Notice") to Seller of any matters set forth in the Survey or
Title Commitment which have been disapproved by Purchaser, and all matters set
forth therein which have not been disapproved by Purchaser in Purchaser's Title
Notice shall be deemed "Permitted Exceptions." Seller shall have until 3:00 p.m.
Pacific Time on the date one (1) business day following the mutual execution of
this Agreement to send Purchaser written notice in its sole discretion
("Seller's Title Notice") notifying Purchaser that it has elected to correct on
or prior to Closing any matters which Purchaser has disapproved; and Seller
shall be deemed to have elected not to cure any other matters set forth in
Purchaser's Title Notice, provided, however, Seller shall in any event cause (i)
any mortgages or deeds of trust placed on the Project by Seller to be discharged
and released as of the Closing, and (ii) any judgment liens against Seller and
any mechanic liens as a result of work done by Seller which are placed on the
Project to be discharged and released. Notwithstanding the foregoing, due to the
recent nature of the construction on the Project, Purchaser acknowledges that
(1) Seller may be required to provide a separate affidavit and/or indemnity to
the Title Company to eliminate any general mechanic’s lien exception from the
Title Policy; and (2) Purchaser may be required to accept a specific mechanic’s
lien exception for any ongoing work for which Purchaser will receive a credit at
Closing or for which money has been placed in escrow with the Title Company
(collectively, the “Specific Lien Issues”).  Purchaser agrees that addressing
the Specific Lien Issues in the manner set forth above is acceptable to
Purchaser. Seller may extend the Closing Date for up to ten (10) days in order
to cure any title exceptions which Seller has elected or is obligated to cure
hereunder. If Seller does not elect to correct any matters disapproved by
Purchaser as set forth above, Purchaser shall have until the expiration of the
Due Diligence Deadline''' in which to elect either to waive its objection to
such matters in which case such matters shall be deemed Permitted Exceptions or
terminate this Agreement and obtain a refund of the Earnest Money; and Purchaser
shall be deemed to have elected to waive its objection to such matters if
Purchaser does not notify Seller of its election to terminate this Agreement
prior to the expiration of the Due Diligence Deadline. As a condition of the
Purchaser's obligation to proceed with the Closing, the Title Company shall have
committed to issue to Purchaser a title insurance policy (the "Title Insurance
Policy") with Purchaser named as insured, dated as of the Closing Date, with a
liability limit equal to the Purchase Price, insuring that title to the Land and
the Improvements is vested in Purchaser, subject only to the Permitted
Exceptions and Tenant Leases.


(B)    As a condition of Purchaser's obligation to proceed with Closing (and not
as a default), Purchaser shall be satisfied in its sole and absolute discretion
with all aspects of the Project; provided, however, if Purchaser does not notify
Seller by the Due Diligence Deadline that it is not so satisfied, this condition
shall be deemed waived by Purchaser. If Purchaser does notify Seller by the Due
Diligence Deadline that it is not satisfied with the Project, this Agreement
shall terminate, except for those provisions which by their terms survive such
termination; and, except as set forth in Section 2(A) above, the Earnest Money
shall be refunded to Purchaser.


(C) As a condition to each party's obligation to perform hereunder, the due
performance by the other of all undertakings and agreements to be performed by
the other hereunder and the truth in all material respects of each
representation and warranty as set forth herein made pursuant to this Agreement
by the other at the Closing Date except for such changes as are expressly
permitted under the terms of this Agreement; provided, however, if either party
cannot remake any of its representations and warranties in all material respects
as of Closing through no fault of its own, the other party's sole remedies shall
either be to terminate this Agreement and receive a refund of the Earnest Money
(except for the Initial Non-Refundable Amount if any representation or warranty
cannot be remade through no fault of Seller) or waive the condition that such
representation or warranty be remade as of Closing.


 
11
 




--------------------------------------------------------------------------------






(D) As a condition to Purchaser's obligation to perform hereunder (and not as a
default), that there shall not have occurred between the date hereof and the
Closing Date, inclusive, destruction of or damage or loss to the Project
(whether or not covered by insurance proceeds) from any cause whatsoever the
cost of which to repair exceeds $750,000 or entitles any tenant to terminate its
Tenant Lease. Seller shall promptly notify Purchaser of such damage, and
Purchaser shall have five (5) business days after receipt of such notice in
which to elect to terminate this Agreement and receive a refund of the Earnest
Money. If Purchaser does not elect to terminate this Agreement within such
period or if the cost of repairing the damage to the Project is less than
$750,000 (and no tenant has the right to terminate its Tenant Lease), the
parties shall proceed with the Closing in which case Seller shall assign to
Purchaser any claims for proceeds from the insurance policies covering such
destruction or damage (and give Purchaser a credit for the amount of any
deductible thereof or any uninsured portion of the casualty up to an amount
equal to $750,000, there shall be no other adjustment in the Purchase Price and
Seller shall have no obligation to repair such damage. In the event the
Agreement is not terminated, Seller shall not compromise, settle or adjust any
claims without the prior written consent of Purchaser.


(E) As a condition to Purchaser's obligation to perform hereunder (and not as a
default), that there shall not have occurred at any time or times on or before
the Closing Date any taking or threatened taking of the Project or any material
part thereof by condemnation (or any condemnation that allows any tenant to
terminate its Tenant Lease), eminent domain or similar proceedings.
Notwithstanding the foregoing, Purchaser may elect to waive such condition in
which case Seller shall assign to Purchaser at Closing all of Seller's right,
title and interest in and to any proceeds resulting from any such proceeding. In
the event the Agreement is not terminated, Seller shall not compromise, settle
or adjust any claims without the prior written consent of Purchaser.


(F)    Purchaser acknowledges that it has received a tenant estoppel certificate
from Pactra in the form attached hereto as Exhibit E-1 and that such tenant
estoppel certificate satisfies any requirement with respect thereto in
connection with the Pactra Tenant Lease. As a condition to Purchaser's
obligations to perform hereunder (and not as a default), however, Seller shall
have delivered to Purchaser a written acknowledgment (the "DHL Tenant Estoppel
Certificate") from Exel, Inc., d/b/a DHL Supply Chain (USA), dated as of a date
not more than thirty (30) days prior to Closing, without material deviation from
either the form attached hereto as Exhibit E-2 or the form required under its
Tenant Lease or in such other forms reasonably approved by Purchaser. Seller
shall use reasonable efforts to obtain the DHL Tenant Estoppel Certificate;
provided, however, if Seller is unable to obtain the DHL Tenant Estoppel
Certificate required herein, Purchaser shall have the option as its sole and
exclusive remedies of (i) terminating this Agreement and, except as set forth in
Section 2(A) above with respect to the Initial Non-Refundable Amount, obtaining
a refund of the Earnest Money or (ii) proceeding with the Closing and waiving
the requirement that it receive the DHL Tenant Estoppel Certificate.


(G)    As a condition to Purchaser's obligations to perform hereunder (and not
as a default), no tenant shall have terminated, or given notice of intent to
terminate, its Tenant Lease pursuant to the terms of such Tenant Lease or
otherwise. No tenant shall have abandoned its premises or filed for voluntary
bankruptcy or be subject to an involuntary bankruptcy proceeding.


(H)    Seller shall use reasonable good faith efforts to transfer to Purchaser
the roof warranty for the Project (the “Roof Warranty”) from GAF, including
submitting the application for the transfer of the Roof Warranty with GAF,
paying the $500 transfer fee and arranging for the roof inspection by GAF
required to transfer the Roof Warranty to Purchaser. If Seller obtains an
inspection report from GAF which confirms that the Roof Warranty may be
transferred to Purchaser, Seller and Purchaser shall proceed with the Closing
subject to the other terms and conditions set forth in this Agreement; and
Seller’s obligations with respect to the Roof Warranty shall be deemed satisfied
except that Seller shall file the


 
12
 




--------------------------------------------------------------------------------




assignment of the Roof Warranty to Purchaser with GAF immediately following the
Closing. The Closing Date shall be deemed automatically extended to the date
that is two (2) business days after the satisfaction of this condition;
provided, however, if such inspection report is not obtained by June 27, 2018,
Purchaser shall, as its sole and exclusive remedy, either (1) terminate this
Agreement (other than those provisions of the Agreement which by their terms
survive termination of this Agreement), in which case, notwithstanding anything
to the contrary in this Agreement, the Earnest Money shall be refunded to
Purchaser, or (2) elect to proceed to Closing without the inspection report (and
roof warranty transfer requirement). If Purchaser fails to notify Seller by 5:00
p.m. Pacific Time on June 27, 2018, that it has elected to waive the foregoing
condition pursuant to clause (2) in the immediately preceding sentence,
Purchaser shall be deemed to have elected to terminate this Agreement pursuant
to clause (1) in the immediately preceding sentence.


SECTION 8. CLOSING.


A.    Time.


The Closing hereunder shall occur on the Closing Date at the offices of the
Title Company.


B.    Actions.


At the Closing, Seller shall convey the Project to Purchaser; and Purchaser
shall pay to Seller the Purchase Price, plus or minus prorations as set forth
herein. The Closing shall occur through an escrow, the cost of which shall be
shared equally between Purchaser and Seller. Seller shall convey, and Purchaser
shall receive, full possession of the Project at Closing, subject only to (i)
the Tenant Leases, (ii) Permitted Exceptions, (iii) real estate and personal
property taxes not yet due and payable, and (iv) all federal, state and local
laws, ordinances and regulations.


C.    Deliveries.


(1)    At the Closing, Purchaser shall receive each of the following, in form
and substance reasonably satisfactory to Purchaser (it being agreed by Purchaser
that the documents attached hereto as exhibits are satisfactory in form to
Purchaser), all of which shall have been deposited by Seller in escrow with the
Title Company at least one (1) business day prior to the Closing Date:


(a) a grant deed in the form attached hereto as Exhibit F executed by Seller
(the "Deed");


(b) a bill of sale and assignment for the Personal Property in the form of
Exhibit G, executed by Seller;


(c) an assignment of the Contracts and the C&W Commission Agreement, in the form
of Exhibit H attached hereto (the "Assignment of Contracts "), executed by
Seller, assigning to Purchaser all of the Contracts and the C&W Commission
Agreement, except for those Contracts which have been terminated effective on or
prior to the Closing in accordance with the terms hereof; provided, however, for
the absence of doubt, Seller shall not assign the construction contracts for the
Outstanding TI Work since Seller will be completing the Outstanding TI Work
after Closing;


(d) an assignment of the Tenant Leases, in the form of Exhibit I hereto (the
"Assignment of Tenant Leases"), executed by Seller;




 
13
 




--------------------------------------------------------------------------------




(e) notices to each of the tenants under the Tenant Leases, notifying them of
the sale of the Project and directing them to pay all future rent as Purchaser
may direct;


(f) a closing statement setting forth all prorations and credits required
hereunder;


(g) an affidavit from Seller that it is not a "foreign person" or subject to
withholding requirements under the Foreign Investment in Real Property Tax Act
of 1980, as amended, and a California 593-C;


(h) the original of all Tenant Leases, Contracts, licenses and permits, plans
and specifications, operating manuals and guaranties and warranties with respect
to the Project to the extent they are in the possession of Seller or its agents,
provided, however, Seller shall have access to such items after Closing to the
extent reasonably necessary for Seller to resolve any legal matters with respect
to the Project relating to the period prior to the Closing;


(i) all keys and combinations to locks located at the Project;


(j) a termination of the existing management agreement for the Project;


(k) such evidence as Purchaser or the Title Company may reasonably require as to
the due authorization, execution and delivery by Seller of this Agreement and
the documents required to be executed by Seller hereunder;


(l) a certificate executed by Seller reaffirming that Seller's representations
and warranties set forth in this Agreement are true and correct in all material
respects as of the Closing except as may be set forth in such certificate,
provided such certificate shall be subject to the qualifications and limitations
on Seller's liabilities set forth in this Agreement; and
        
(m) any transfer tax declarations required to be signed by Seller under
applicable law in connection with the Deed.


(2)    At the Closing (or, except in the case of clause (f) below, at such later
date as set forth below), Seller shall have received each of the following, in
form and substance reasonably satisfactory to Seller (it being agreed by Seller
that the documents attached hereto as exhibits are satisfactory in form to
Seller), all of which shall have been deposited by Purchaser in escrow with the
Title Company at least one (1) business day prior to the Closing Date (or such
later time as is designated below):


(a) payment of the Purchase Price, plus or minus prorations;


(b) copies of the Assignment of Contracts and the Assignment of Tenant Leases,
executed by Purchaser;


(c) such evidence as Seller or the Title Company may reasonably require as to
the due authorization, execution and delivery by Purchaser of this Agreement and
the documents required to be executed by Purchaser hereunder;


(d) a certificate executed by Purchaser reaffirming that Purchaser's
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the Closing except as may be set forth in such
certificate, provided such certificate shall be subject to the qualifications
and limitations on Purchaser's liabilities set forth in this Agreement; and




 
14
 




--------------------------------------------------------------------------------




(e) any transfer tax declarations required to be signed by Purchaser under
applicable law in connection with the Deed;


(f) within thirty (30) days following the Closing Date, evidence reasonably
satisfactory to Seller that Purchaser has (i) replaced the "Landscape Bond"
(also referred to herein as "LMA Bond") in the amount of $356,270.00, which was
provided by Seller pursuant to the terms of the that Landscape Maintenance
Agreement and (ii) replaced the "DIA Bond" in the amount of $150,000, which was
provided by Seller pursuant to that certain City of Tracy Deferred Improvement
Agreement NEI Phase 2 – Ridgeline Industrial Building on Pescadero Avenue,
between Seller and the City of Tracy, which was recorded with the San Joaquin
County Recorder as Document 2018 039087 ("DIA"). (The replacement bonds to be
provided by Purchaser pursuant to this clause (f) are referred to collectively
as the “Replacement Bonds.”) If Purchaser has not replaced the Landscape Bond
and DIA Bond at Closing with the Replacement Bonds, Purchaser shall indemnify,
defend and hold Seller harmless, for any and all losses, liabilities and
expenses incurred as a result of claims made against either the Landscape Bond
or the DIA Bond during the period from Closing until such time as Purchaser has
replaced the Landscape Bond and DIA Bond with the Replacement Bonds.


D.    Prorations.


The Purchase Price for the Project shall be subject to prorations and credits as
follows to be determined as of 12:01 A.M. on the Closing Date, the Closing Date
being a day of income and expense to Purchaser, with all prorations being based
on the actual number of days in the year; provided, however, if Seller's bank
does not receive the Purchase Price by 1:00 p.m. its time on the Closing Date,
the prorations shall be determined as of 12:01 a.m. on the first business day
following the Closing Date:


1.    Purchaser shall receive a credit at Closing for all rents, including
estimated payments for operating expenses and real estate taxes, collected by
Seller prior to the Closing and allocable to the period after Closing but not
for any rent which has not been collected by Seller. No credit shall be given
the Seller for accrued and unpaid rent or any other non-current sums due from
tenants until said sums are paid, and Seller shall retain the right to collect
any such rent provided Seller does not sue to evict any tenants or terminate any
Tenant Leases. Purchaser shall use reasonable efforts after Closing to collect
any rent under the Tenant Leases which has accrued as of the Closing; provided,
however, Purchaser shall not be obligated to sue any tenants or exercise any
legal remedies under the Tenant Leases or otherwise pursue such amounts other
than the ordinary course of business. Any portion of any rents collected
subsequent to the Closing Date and properly allocable to periods prior to the
Closing Date shall be paid, promptly after receipt, to the Seller, but subject
to all of the provisions of this Section; and any portion thereof properly
allocable to periods on or subsequent to the Closing Date shall be paid to
Purchaser. All payments collected from tenants after Closing by either Seller or
Purchaser shall be applied to the rent designated by the tenant making such
payment. If such tenant does not designate the rent to which such payment shall
be applied, such payments shall first be applied to the month in which the
Closing occurs, then to any rent due to Purchaser for the period after Closing
and finally to any rent due to Seller for the period prior to Closing; provided,
however, notwithstanding the foregoing, if Seller collects any payments from
tenants after Closing through its own collection efforts, Seller may first apply
such payments to rent due Seller for the period prior to the Closing. Any cash
security deposits held by Seller at Closing shall be credited to Purchaser on
the Closing Date, and any non-cash security deposits held by Seller at Closing,
including letters of credit, shall be transferred to Purchaser at Closing. In
furtherance of the foregoing, upon the Closing Date, Seller shall have obtained,
prepared and executed a bank transfer application to transfer any letters of
credit issued pursuant to a Tenant Lease to Purchaser, which application shall
be delivered by Seller to the bank within one (1) business date following the
Closing Date. Thereafter, the parties shall work together in good faith to cause
the bank to issue the transferred letter of credit to Purchaser


 
15
 




--------------------------------------------------------------------------------




as soon as feasible. During the term of this Agreement, Seller shall not apply
any security deposits without the prior written consent of Purchaser.


2.    The adjustment rent or escalation payments payable under the Tenant Leases
for taxes and operating expenses shall be reprorated after their final
determination based on Seller's and Purchaser's respective share of such taxes
and operating expenses. Within sixty (60) days following the Closing, Seller
shall deliver Purchaser all back-up invoices for costs incurred by Seller as
operating expenses in calendar year 2018, so as to allow Purchaser to perform a
year end reconciliation as required under the Tenant Leases. As soon as
reasonably possible after the end of the year in which the Closing occurs,
Purchaser shall make a final calculation of the real estate taxes and operating
expenses for the Project for such year as well as the adjustment rent or
escalation payments payable under the Tenant Leases in connection therewith.
Purchaser shall also calculate Purchaser’s and Seller’s share thereof as set
forth in the preceding sentence which calculation shall be submitted to Seller
for its reasonable approval but only as to the portion affecting Seller. Seller
shall provide its approval or disapproval of such calculation within ten (10)
days after receiving the calculation; and, if Seller does not notify Purchaser
of its approval or disapproval within such ten (10) day period, Seller shall be
deemed to have approved such calculation. If Seller has collected more in
estimated payments from the tenants for operating expenses and taxes than it is
entitled to retain after the final reconciliations are completed, Seller shall
pay such excess to Purchaser for refund to the tenants; and, if Seller has
collected less in estimated payments than it is entitled to receive after the
final reconciliations are completed, Purchaser shall bill the tenants for such
amount and shall remit such amounts to Seller upon receipt. Such obligations
shall survive the Closing Date.


3.    Except to the extent they are directly paid by the tenants, real estate
and personal property taxes due and payable with respect to the Project in the
year in which the Closing occurs (regardless of when such taxes are assessed or
accrue), together with any costs incurred by Seller in protesting such taxes or
the assessments on the Project, shall be prorated based on the portion of the
applicable tax year which has elapsed prior to the Closing Date. If the amount
of any such taxes has not been determined as of Closing, such credit shall be
based on the most recent ascertainable taxes and shall be reprorated upon
issuance of the final tax bill. If the taxes can be paid on a discounted basis,
the proration shall be done on the basis of the discounted amount payable at the
earlier of the Closing Date or the date on which such taxes were paid. Seller
shall also give Purchaser a credit for any special assessments against the
Project which are due and payable prior to Closing, and Purchaser shall be
responsible for all special assessments due and payable on or after the Closing.


4.    If, after the Closing, Purchaser or Seller receives (in the form of a
refund, credit, or otherwise) any amounts as a result of a real property tax
contest, appeal, or protest (a "Protest"), such amounts will be applied as
follows: first, to reimburse Purchaser or Seller, as applicable, for all costs
incurred in connection with the Protest; second, to Purchaser for payment of
refunds payable to past, present, or future tenants of the Project, in
accordance with the terms of any Tenant Leases; and third, to Seller to the
extent that such Protest covers the period prior to the Closing Date and to
Purchaser to the extent that such Protest covers the period from and after the
Closing Date. Seller will not initiate any new Protest without the prior
reasonable approval of Purchaser, and Seller will not unreasonably refuse to
initiate a Protest prior to the Closing Date if Purchaser so requests in
writing.


5.    Utilities and fuel payable by the owner of the Project, including, without
limitation, steam, water, electricity, gas and oil, which are not directly paid
by tenants, shall be prorated as of the Closing. Seller shall use reasonable
efforts to cause the meters, if any, for utilities to be read the day on which
the Closing Date occurs and to pay the bills rendered on the basis of such
readings. If any such meter reading for any utility is not available, then
adjustment therefor shall be made on the basis of the most recently issued bills
therefor which are based on meter readings no earlier than thirty (30) days
prior to the Closing Date; and such adjustment shall be reprorated when the next
utility bills are received. Purchaser shall


 
16
 




--------------------------------------------------------------------------------




give Seller a credit at Closing for all deposits with utility companies serving
the Project in which case Seller shall assign its rights to such deposits to
Purchaser at the Closing; or, at Seller's option, Seller shall be entitled to
receive a refund of such deposits from the utility companies, and Purchaser
shall post its own deposits.
  
6.    Charges payable by the owner of the Project under the Contracts assigned
to Purchaser pursuant to this Agreement shall be prorated on an accrual basis.


    At least three (3) days prior to Closing, Seller shall deliver to Purchaser
a draft closing statement setting forth the prorations required hereunder.
Within sixty (60) days after the Closing Date, Purchaser and Seller shall agree
on a revised closing statement to the extent additional information is received
after Closing with respect to the prorations described above; and within sixty
(60) days after the end of the year in which the Closing has occurred, Purchaser
and Seller shall agree on final prorations provided, however, Seller shall in
any event be entitled to recover its share of any tax refunds or percentage
rents as set forth herein paid after such final prorations. The party owing
money to the other party based on any revisions to the prorations shall make
such payment within ten (10) business days after agreement on such revisions,
except as may be otherwise provided herein with respect to Operating Expenses.


E.    Closing Costs.


Purchaser shall pay (1) the cost of the portion of ALTA extended coverage in the
Title Policy (defined below) and any endorsements to the Title Policy, (2) the
cost of the Survey requested by Purchaser, (3) one-half of any escrow or closing
charge by the Title Company, (4) any recording fees payable in connection with
the recording of the deed hereunder, and (5) its own due diligence and legal
expenses. Seller shall pay (1) any transfer taxes payable in connection with the
recording of the deed hereunder, (2) the premium for the CLTA coverage in the
Title Policy, (3) one-half of any escrow or closing charge by the Title Company,
and (4) its own legal expenses.


F.
Leasing Expenses.



Purchaser shall be responsible for, and shall indemnify and hold Seller harmless
against, any brokerage commissions, tenant improvement expenses and other
leasing costs in connection with any Tenant Leases executed after the date of
this Agreement, lease amendments executed after the date hereof or in connection
with options exercised after the date of this Agreement, including any such
costs payable pursuant to the C&W Commission Agreement. In addition, Purchaser
shall give Seller a credit at Closing for any such expenses or costs which are
paid by Seller prior to Closing in connection with any Tenant Leases or
amendments thereto executed, or options under Tenant Leases exercised, after the
date of this Agreement. On or before Closing, Seller will either pay or give
Purchaser a credit for the unpaid portion of the Unfunded Allowance or any
unpaid commissions for any Tenant Leases and tenant lease amendments executed
prior to the date of this Agreement, except for any commissions due and payable
under the C&W Commission Agreement in connection with any options exercised
after the date hereof under the Tenant Lease with Pactra USA, Inc.; and
Purchaser shall be responsible for paying such portion after Closing.


SECTION 9. WAIVER; SEVERABILITY.


Each party hereto may, at any time or times, at its election, waive any of the
conditions to its obligations hereunder by a written waiver expressly detailing
the extent of such waiver (and no other waiver or alleged waiver by such party
shall be effective for any purpose). No such waiver shall reduce the rights or
remedies of such party by reason of any breach by the other party or parties of
any of its or their obligations hereunder. If any term, covenant, condition or
provision of this Agreement, or the application thereof to any person or
circumstance, shall to any extent be held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remainder of


 
17
 




--------------------------------------------------------------------------------




the terms, covenants, conditions or provisions of this Agreement, or the
application thereof to any person or circumstance, shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby.
  
SECTION 10. BROKERS.


Each party represents and warrants to the other that it has not engaged or dealt
with any brokers or finders in connection with the transactions set forth herein
except for the Broker, and each party shall indemnify and hold the other party
harmless from any claim, liability, loss or damage resulting from the
indemnifying party's breach of the foregoing representation and warranty or from
any party claiming a brokerage commission is due through such party's acts.
Seller shall be obligated to pay any commissions or fees due the Broker.


SECTION 11. SURVIVAL; FURTHER INSTRUMENTS.


Except as expressly set forth herein, none of the terms and provisions herein
shall survive the Closing, and neither party shall be entitled to bring any
cause of action against the other party with respect thereto after Closing. Each
party will, whenever and as often as it shall be requested so to do by the
other, cause to be executed, acknowledged or delivered any and all such further
instruments and documents as may be necessary or proper, in the reasonable
opinion of the requesting party, in order to carry out the intent and purpose of
this Agreement and as are consistent with this Agreement.


SECTION 12. NO THIRD PARTY BENEFITS.


This Agreement is made for the sole benefit of Purchaser and Seller and their
respective successors and assigns (subject to the limitation on assignment set
forth below), and no other person or persons shall have any right or remedy or
other legal interest of any kind under or by reason of this Agreement. Whether
or not either party hereto elects to employ any or all of the rights, powers or
remedies available to it hereunder, such party shall have no obligation or
liability of any kind to any third party by reason of this Agreement or by
reason of any of such party's actions or omissions pursuant hereto or otherwise
in connection with this Agreement or the transactions contemplated hereby.


SECTION 13. REMEDIES.


A.
Purchaser Defaults.

If Purchaser defaults in its obligation to close escrow as provided in this
Agreement, Seller's sole remedy shall be to recover the Earnest Money as
liquidated damages; provided, however, the Earnest Money shall not be deemed
liquidated damages or a limit as to Purchaser's indemnification obligations
under the Access Agreement. The parties agree that Seller's damages in the event
of a failure by Purchaser to Close Escrow will be difficult to determine and
that the Earnest Money is a fair estimate of those damages. THE AMOUNT PAID TO
AND RETAINED BY SELLER AS LIQUIDATED DAMAGES PURSUANT TO THE FOREGOING
PROVISIONS SHALL BE SELLER'S SOLE AND EXCLUSIVE REMEDY IF PURCHASER FAILS TO
CLOSE THE PURCHASE OF THE PROPERTY. THE PARTIES HERETO EXPRESSLY AGREE AND
ACKNOWLEDGE THAT SELLER'S ACTUAL DAMAGES IN THE EVENT OF A FAILURE BY PURCHASER
TO CLOSE ESCROW WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND
THAT THE AMOUNT OF THE EARNEST MONEY PLUS ANY INTEREST ACCRUED THEREON
REPRESENTS THE PARTIES' REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 12, SELLER AND PURCHASER AGREE THAT THIS LIQUIDATED DAMAGES
PROVISION IS NOT


 
18
 




--------------------------------------------------------------------------------




INTENDED AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY PURCHASER'S
INDEMNIFICATION OBLIGATIONS IN THE ACCESS AGREEMENT.


SELLER'S INITIALS: /s/ W.C.T. PURCHASER'S INITIALS: /s/ J.R.W.


B.
Seller Defaults.



If Seller shall default hereunder prior to Closing, Purchaser shall be entitled
as its sole remedies to either (i) terminate this Agreement and obtain a refund
of all of the Earnest Money (including the Non-Refundable Amount) and
reimbursement of its actual out-of-pocket costs incurred in connection with this
Agreement in an amount not to exceed Seventy-Five Thousand Dollars ($75,000.00);
or (ii) to sue for specific performance of this Agreement; and Purchaser waives
any other rights or remedies at law or equity. Seller shall have no liability
after Closing for the breach of any representations, warranties or covenants set
forth in this Agreement and any closing documents delivered pursuant hereto
except to the extent the loss suffered by Purchaser as a result of such breaches
exceeds $50,000 in the aggregate, and in no event shall Seller's liability after
Closing for a breach of Seller's representations, warranties and covenants under
this Agreement and any closing documents delivered pursuant hereto as a result
of such breaches exceed two percent (2%) of the Purchase Price in the aggregate.
The foregoing cap, however, shall in no event be applicable to Seller's
obligations with respect to prorations, the payment of commissions or the
obligations to complete the Outstanding TI Work. For six (6) months following
the Closing Date, Seller shall maintain access to funds so as to have the
ability to satisfy any post-closing obligations that it may have hereunder.


SECTION 14. NOTICES.


All notices and other communications which either party is required or desires
to send to the other shall be in writing and shall be sent by (i) e-mail or
facsimile provided a copy thereof is also sent by one of the following means,
(ii) hand delivery, (iii) registered or certified mail, postage prepaid, return
receipt requested, or (iv) nationally-recognized overnight courier service.
Notices and other communications shall be deemed to have been given on actual
receipt. Notices shall be addressed as follows:


    (a)    To Seller:


c/o LaSalle Investment Management, Inc.
333 West Wacker Drive, 23rd Floor
Chicago, Illinois 60606
Attention: Mike Lewandowski
Telephone Number (312) 897-4009
E-Mail: mike.lewandowski@lasalle.com


with a copy to:


Hagan & Vidovic LLP
101 North Wacker Drive, Suite 611
Chicago, Illinois 60606
Attention: R.K. Hagan
Telephone Number (312) 525-8132
E-Mail: robert.hagan@handvlegal.com




 
19
 




--------------------------------------------------------------------------------




(b)
To Purchaser:



c/o Black Creek Group
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention: Thomas McGonagle
Email: tom.mcgonagle@blackcreekgroup.com


With a copy to:
Joshua J. Widoff
General Counsel
Black Creek Group
518 17th Street, 17th Floor
Denver, Colorado 80202
Email: josh.widoff@blackcreekgroup.com


and a copy to:


Allen Matkins Leck Gamble Mallory & Natsis LLC
Attention: Sandra A. Jacobson, Esq.
1900 Main Street, Fifth Floor
Irvine, California 92614
Phone: (949) 553-1313
Email: sjacobson@allenmatkins.com


or to such other person and/or address as shall be specified by either party in
a notice given to the other pursuant to the provisions of this Section.


SECTION 15. ATTORNEYS' FEES.


In the event either party institutes legal proceedings to enforce its rights
hereunder, in addition to the relief granted the substantially prevailing party
in such litigation, arbitration or mediation shall be paid all reasonable
expenses of the litigation by the losing party, including its reasonable
attorneys' fees and expert witness fees.


SECTION 16. CONFIDENTIALITY.


Seller and Purchaser agree to keep this Agreement (including the Purchase Price
and the names of the parties hereto) confidential and not disclose or make any
public announcements with respect to the subject matter hereof without the
consent of the other party. Notwithstanding the foregoing or anything to the
contrary herein, Purchaser may disclose this Agreement's terms and conditions
and the existence of this Agreement (a) to its affiliates and its legal counsel
and other agents and representatives, including prospective partners and
lenders, and (b) as required by law, including without limitation, any
disclosure required by the United States Securities and Exchange Commission.
Neither Seller nor Purchaser shall issue any press release with respect to
Purchaser's acquisition of the Project or the terms of this Agreement without
the prior written consent of the other party, which consent may be withheld in
such party's sole discretion.


SECTION 17. LIMITATION ON LIABILITY.


Any obligation or liability of either of the parties hereunder shall be
enforceable only against, and payable only out of, the property of such party,
and in no event shall any officer, director, shareholder, partner, beneficiary,


 
20
 




--------------------------------------------------------------------------------




agent, advisor or employee of either party be held to any personal liability
whatsoever or be liable for any of the obligations of the parties hereunder.


SECTION 18.    WAIVER OF CERTAIN DAMAGES.


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE ANY RIGHT, POWER OR PRIVILEGE
EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN PROVIDED, WILL IN
ALL CIRCUMSTANCES BE ADEQUATE. THE FOREGOING WAIVER AND RELEASE SHALL APPLY IN
ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES.


SECTION 19. WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THIS AGREEMENT, THE
PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THAT RELATIONSHIP, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO BETWEEN THE
PARTIES IN CONNECTION WITH THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT WITHOUT A
JURY.
SELLER'S INITIALS: /s/ W.C.T.    PURCHASER'S INITIALS: /s/ J.R.W.


SECTION 20.    LIKE-KIND EXCHANGE


Each party agrees to reasonably cooperate with the other party in effecting an
exchange transaction by the other party which includes the Project pursuant to
Section 1031 of the United States Internal Revenue Code, provided that any
exchange initiated by either party shall be at such party's sole cost and
expense and shall not delay the Closing; and neither party shall be obligated to
accept title to any other property as a result of such exchange. Each party
hereby agrees to take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities, covenants and obligations of the parties to each other under the
Agreement, (c) no party making such


 
21
 




--------------------------------------------------------------------------------




accommodation shall incur any additional cost, expense or liability in
connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in the
Agreement will be extended as a result thereof unless by mutual written
agreement of the parties. Notwithstanding anything to the contrary contained in
the foregoing, if Seller so elects to close the transfer of the Property as an
exchange, then (i) Seller, at its sole option, may delegate its obligations to
transfer some or all of the assets under the Agreement, and may assign its
rights to receive all or a portion of the Purchase Price from Purchaser, to a
deferred exchange qualified intermediary (a "QI") or to an exchange
accommodation titleholder ("EAT"), as the case may be; (ii) such delegation and
assignment shall in no way reduce, modify or otherwise affect the obligations of
Seller pursuant to the Agreement; (iii) Seller shall remain fully liable for its
obligations under the Agreement as if such delegation and assignment shall not
have taken place; (iv) QI or EAT, as the case may be, shall have no liability to
Purchaser; and (v) the closing of the transfer of the Project to Purchaser shall
be undertaken by direct deed, assignment and other appropriate conveyance from
Seller (or, if applicable, from other affiliates of Seller whom Seller will
cause to execute such deeds, assignments and other appropriate instruments of
conveyance) to Purchaser or to EAT, as the case may be. Notwithstanding anything
to the contrary contained in the foregoing, if Purchaser so elects to close the
acquisition of the Project as an exchange, then (i) Purchaser, at its sole
option, may delegate its obligations to acquire the Project under the Agreement,
and may assign its rights to receive the Project from Seller, to a QI or to an
EAT, as the case may be; (ii) such delegation and assignment shall in no way
reduce, modify or otherwise affect the obligations of Purchaser pursuant to the
Agreement; (iii) Purchaser shall remain fully liable for its obligations under
the Agreement as if such delegation and assignment shall not have taken place;
(iv) QI or EAT, as the case may be, shall have no liability to Seller; and (v)
the closing of the acquisition of the Project by Purchaser or the EAT, as the
case may be, shall be undertaken by direct deed from Seller (or, if applicable,
from other affiliates of Seller whom Seller will cause to execute such deeds,
assignments and other appropriate instruments of conveyance) to Purchaser (or to
EAT, as the case may be).


SECTION 21. MISCELLANEOUS.


This Agreement (including all Exhibits hereto which are hereby incorporated by
reference) contains the entire agreement between the parties respecting the
matters herein set forth and supersedes all prior agreements between the parties
hereto respecting such matters. This Agreement shall be construed and enforced
in accordance with the laws of the state where the Project is located. Purchaser
may not assign its rights under this Agreement without the prior written consent
of Seller except Purchaser may assign all or any portion of this Agreement or
its rights hereunder, or delegate all or any portion of its duties or
obligations to an affiliate of Purchaser without Seller's written consent; any
assignee shall be deemed to have assumed all of the assignor's obligations
hereunder, and the assignor shall remain liable hereunder. Except in connection
with a 1031 exchange, Seller shall not assign this Agreement or any rights
hereunder, or delegate any of its obligations, without the prior written
approval of Purchaser. For purposes of this Section 21, an affiliate of
Purchaser shall include (a) any entity that is owned, controlled by or is under
common control with Purchaser (a "Purchaser Control Entity"), and (b) any entity
in which one or more Purchaser Controlled Entities directly or indirectly is the
general partner (or similar managing partner, member or manager) or owns more
than 50% of the economic interests of such entity, or (c) any entity (or
subsidiary thereof) that is advised by an affiliate of BCI IV Advisors LLC.
Purchaser shall notify Seller at least five (5) business days prior to the
Closing of any assignment of this Agreement. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. Time is of the essence of
this Agreement and each provision hereof. The provisions of this Agreement may
not be amended, changed or modified orally, but only by an agreement in writing
signed by the party against whom any amendment, change or modification is
sought. Purchaser shall not record this Agreement, any memorandum of this
Agreement, any assignment of this Agreement or any other document which would
cause a cloud on the title to the Project. This Agreement may be executed in
counterparts and by facsimile or other electronic signature, each of which shall
be deemed to be an original and all of which shall be deemed to be one and the
same instrument. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section


 
22
 




--------------------------------------------------------------------------------




or any subsection hereof. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.


SECTION 22. ADDITIONAL REIT PROVISIONS.


A. Post-Closing Access to Records. Upon receipt by Seller of Purchaser's
reasonable written request at anytime and from time to time within a period from
the Closing until the later of (i) 2 years after Closing, or (ii) for the period
any tenant has the right under its lease for the Project to audit such books and
records of Seller, Seller shall, at Seller's principal place of business, during
Seller's normal business hours, make all of Seller's records relating to the
Project, other than those previously delivered to Purchaser and other than any
privileged or confidential books and records, available to Purchaser for
inspection and copying (at Purchaser's sole cost and expense).


B. Information and Audit Cooperation. To the extent necessary to enable
Purchaser to comply with any financial reporting requirements applicable to
Purchaser and upon at least five (5) business days prior written notice to
Seller, within 90 days after the Closing Date, Seller shall reasonably cooperate
(at no cost or liability to Seller) and allow Purchaser's auditors to audit the
trial balance related to the operation of the Project for the calendar year
prior to the Closing Date and for the portion of the calendar year starting on
January 1 through the Closing Date. Other than any representation, warranty or
covenant otherwise set forth in this Agreement or the documents delivered at
Closing, Seller makes no representations, warranties or covenants with respect
to the trial balance or the books and records which may be reviewed in auditing
the same, and Purchaser releases and waives any liability or claims against
Seller related to the trial balance or the books and records which may be
reviewed and audited.


[Signatures on Following Page]


    


 
23
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


"Seller"    Pescadero Land Holdings, LLC,
a Delaware limited liability company


By: RPG Tracy, LLC,
its Operator Member


By: /s/ Michael K. Gray
Title: Member


"Purchaser"    BCI IV PESCADERO DC LP,
    a Delaware limited partnership


By:    BCI IV PESCADERO DC GP LLC,
            a Delaware limited liability company
            its General Partner


By:    BCI IV Operating Partnership LP,
a Delaware limited partnership,
its Sole Member


By:    Black Creek Industrial REIT IV Inc.,
a Maryland corporation,
its General Partner


By:    /s/ J.R. Wetzel
Name:    J.R. Wetzel
Title:    Senior Managing Director




 
24
 


